United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-2146
                                     ___________

Curtis L. Northington, Jr.,         *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Missouri.
Saint Louis County Government,      *
                                    * [UNPUBLISHED]
            Appellee.               *
                               ___________

                               Submitted: June 15, 2010
                                  Filed: July 6, 2010
                                   ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges
                         ___________

PER CURIAM

       Curtis Northington, Jr. appeals the district court’s1 dismissal for lack of subject
matter jurisdiction. Northington filed a complaint against the Saint Louis County
Government for breach of contract. Northington claims he entered into a contract
with the Saint Louis County Government fifteen years ago for $3. According to
Northington, the face value of this contract is now $25,000, and he is seeking damages
in that amount.



      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
      The district court properly dismissed the cause of action for lack of subject
matter jurisdiction. The complaint does not raise a federal question claim under 28
U.S.C. § 1331. Nor does the cause of action meet the diversity requirement of 28
U.S.C. § 1332, as both parties are residents of Missouri and the amount in controversy
does not exceed $75,000.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -2-